UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-09067 Kirr, Marbach Partners Funds, Inc. (Exact name of registrant as specified in charter) 621 Washington Street, Columbus, IN 47201 (Address of principal executive offices) (Zip code) Kirr, Marbach & Company, LLC, 621 Washington Street, Columbus, IN 47201 (Name and address of agent for service) (812) 376-9444 Registrant's telephone number, including area code Date of fiscal year end: September 30, 2013 Date of reporting period:March 31, 2013 Item 1. Report to Stockholders. Kirr, Marbach Partners Value Fund Semi-Annual Report www■kmpartnersfunds■com March 31, 2013 KIRR, MARBACH PARTNERS VALUE FUND “In the search for companies to acquire, we adopt the same attitude one might find appropriate in looking for a spouse:it pays to be active, interested, and open minded, but it does not pay to be in a hurry.” — Warren Buffett May 21, 2013 Dear Fellow Shareholders: Nobody is more pleased than we are the U.S. equity market surged in the first calendar half of fiscal 2013 (six-months ending March 31, 2013), with the Dow Jones Industrial Average (DJIA) and Standard and Poor’s 500 Index (SPX) both eclipsing their prior record levels reached in October of 2007.While we believe the market’s strength is justified by improving economic fundamentals, we expect gains going forward in 2013 to be harder to come by and much more moderate.Likewise, the market’s relative calm during the period can turn on a dime.Indeed, we will not be surprised to see trouble erupt either here or abroad that could severely test investors’ confidence and resolve. We still like what we own and remain fully invested.We believe the fundamentals of companies owned in Value Fund’s portfolio remain robust.Investor sentiment and equity mutual fund inflows have improved, but are far from euphoric levels that would concern us.Still, we think it prudent to temper expectations going forward and recognize the possibility the market could encounter an “air pocket” causing stocks to experience a harrowing plunge at any time.As always, during these inevitable times of extreme anxiety and turmoil, it will be critically important to stay focused on our process for generating outstanding long-term returns and not become whip-sawed by weak short-term outcomes. In addition, we are proud to let you know Value Fund won the prestigious 2013 Lipper Best Fund Award as the Best Multi-Cap Core Fund out of 647 funds for the 3-year period ended November 30, 2012 based on risk-adjusted performance.We believe receiving this award validates we have competed on an investment performance basis with the biggest and best firms in our industry.Further, we are invested alongside you and glad our “slow and steady” approach won this “race” for our investors. 1 KIRR, MARBACH PARTNERS VALUE FUND Periods ending Value Fund(1) Russell 3000(2) S&P 500(3) March 31, 2013(4) Total Return Index Index 3-months 10.35% 11.07% 10.61% 6-months 15.76% 11.35% 10.19% One-year 18.25% 14.56% 13.96% Two-years 10.76% 10.81% 11.22% Three-years 18.69% 12.97% 12.67% Five-years 9.61% 6.32% 5.81% Ten-years 9.79% 9.15% 8.53% Since Inception (December 31, 1998) 7.39% 4.25% 3.62% The Fund’s Gross Expense Ratio and Net Expense Ratio were 1.66% and 1.45% respectively, according to the Prospectus dated January 28, 2013.Until February 28, 2014, the Adviser has contractually agreed to waive its management fee and/or reimburse the Fund’s other expenses.Investment performance reflects waivers in effect.In the absence of such waivers, total return would be reduced. Performance data quoted represents past performance; past performance is no guarantee of future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month-end may be obtained by calling 1-800-870-8039.The fund imposes a 1.00% redemption fee on shares held less than 30 days.Performance data quoted does not reflect the redemption fee.If reflected, total returns would be reduced. The performance data quoted assumes the reinvestment of capital gains and income distributions.The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. The S&P 500 Index is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. One-year, Two-years, Three-years, Five-years, Ten-years and Since Inception returns are Average Annualized Returns. Commentary We believe the valuations of stocks held in Value Fund’s portfolio are still attractive.We recognize following the stock market’s sharp recovery over the past four years, the overall valuation of the market and those of our stocks are, by definition, less compelling than at the panic-induced lows of the darkest days.We’re pleased “normalcy” seems to have returned and company fundamentals are once again driving stock prices, but we’re still going to have to be correct in our assessment and evaluation of our portfolio companies’ fundamentals. Though circumstances have clearly improved over the past couple years, as contrarians we are encouraged investors are still behaving as though they remain skeptical about the economy and “legitimacy” of indices reaching new highs.While domestic U.S. equity mutual fund flows have turned positive, investors continue to favor bond funds.There is a huge amount of capital earning essentially 0% in bank deposits and short-term debt instruments.If the equity market continues to march higher, it may be more difficult for skeptical investors to remain in the “bunker.” 2 KIRR, MARBACH PARTNERS VALUE FUND Percent Change in Top Ten Holdings from Book Cost (as of 3/31/2013) 1. Portfolio Recovery Associates, Inc. +78.3% 6. NCR Corporation +78.3% 2. Rosetta Resources, Inc. +178.2% 7. Canadian Pacific Railway LTD +342.1% 3. Ascent Capital Group LLC +203.6% 8. WABCO Holdings Inc. +270.8% 4. Alliance Data Systems Corp. +120.1% 9. LyondellBasell Industries NV +195.1% 5. Innospec, Inc. +27.8% Pier 1 Imports, Inc. +52.6% Performance quoted represents past performance and is no guarantee of future results. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security. Summary We are pleased the strong performance from 2012 continued through the first half of fiscal 2013 (six-months ending March 31, 2013).Though satisfied with this short-term performance and pleased with the recognition, we’ll continue to manage your precious assets with the singular goal of generating outstanding long-term returns. Due to the trust and confidence you’ve placed in us, KM will celebrate its 38th Anniversary on May 1, 2013.We can’t thank you enough! Regards, Mark D. Foster, CFA Mickey Kim, CFA President Vice-President, Treasurer and Secretary Value Fund invests in foreign securities, which involves greater volatility and political, economic and currency risks and differences in accounting methods.Value Fund may also invest in small- and medium-capitalization companies, which tend to have more limited liquidity and greater price volatility than large-capitalization companies. Please refer to the Schedule of Investments for complete fund holdings information. The Dow Jones Industrial Average (“DJIA”) is an unmanaged index of common stocks comprised of thirty major industrial companies.You cannot invest directly in an index. The information provided herein represents the opinion of Value Fund’s investment adviser and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. A Lipper Fund Award is awarded to one fund in each Lipper classification for achieving the strongest trend of consistent risk-adjusted performance against its classification peers over a three-, five- or ten-year period.Although Lipper makes reasonable efforts to ensure the accuracy and reliability of the data contained herein, the accuracy is not guaranteed by Lipper.Users acknowledge that they have not relied upon any warranty, condition, guarantee, or representation made by Lipper.Any use of the data for analyzing, managing, or trading financial instruments is at the user’s own risk.This is not an offer to buy or sell securities.Lipper—a Thomson Reuters company is an independent mutual fund research and rating service. This material must be preceded or accompanied by a current Prospectus. Quasar Distributors, LLC is the Distributor for Value Fund. For further information about Value Fund and/or an account application, please call Matt Kirr at Value Fund at (812) 376-9444 or (800) 808-9444 or write to Value Fund at 621 Washington Street, Columbus, IN47202-1729. 3 KIRR, MARBACH PARTNERS VALUE FUND This chart assumes an initial investment of $10,000. Performance reflects fee waivers in effect. In the absence of fee waivers, total return would be reduced. Past performance is not predictive of future performance. Investment return and principal value will fluctuate, so that your shares, when redeemed maybe worth more or less than their original cost. Performance assumes the reinvestment of capital gains and income distributions. The performance does not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. Average Annual Rate of Return (%) One Year Ended Five Years Ended Ten Years Ended Since Inception* to March 31, 2013 March 31, 2013 March 31, 2013 March 31, 2013 Kirr Marbach Partners Value Fund 18.25% 9.61% 9.79% 7.39% Russell 3000 Index** 14.56% 6.32% 9.15% 4.25% S&P 500 Index*** 13.96% 5.81% 8.53% 3.62% * December 31, 1998. ** The Russell 3000 Index is an unmanaged, capitalization-weighted index generally representative of the overall U.S. stock market.This Index cannot be invested in directly. *** The Standard & Poor’s 500 Index (S&P 500) is an unmanaged, capitalization-weighted index generally representative of the U.S. market for large capitalization stocks.This Index cannot be invested in directly. 4 KIRR, MARBACH PARTNERS VALUE FUND Expense Example – March 31, 2013 As a shareholder of the Fund, you incur two types of costs: (1) transaction costs, which may include redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution fees; and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (October 1, 2012 – March 31, 2013). Actual Expenses The first line of the table below provides information about actual account values and actual expenses. Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Fund’s transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Fund’s transfer agent. You will be charged a transaction fee equal to 1.00% of the net amount of the redemption if you redeem your shares within 30 days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Fund invests in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Fund invests in addition to the expenses of the Fund. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below. The example below includes, but is not limited to, management fees, shareholder servicing fees, fund accounting, custody and transfer agent fees. However, the example below does not include portfolio trading commissions and related expenses, interest expense and other extraordinary expenses as determined under generally accepted accounting principles. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs such as redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period 10/1/12 3/31/13 10/1/12 – 3/31/13(1) Actual Hypothetical (5% return before expenses) 1,000.00 Expenses are equal to the Fund’s annualized expense ratio after expense reimbursement of 1.45% multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. The annualized expense ratio prior to expense reimbursement was 1.58%. 5 KIRR, MARBACH PARTNERS VALUE FUND Allocation of Portfolio Net Assets March 31, 2013 (Unaudited) Top Ten Equity Holdings as of March 31, 2013 (Unaudited) (% of net assets) Portfolio Recovery Associates, Inc. 5.0% Rosetta Resources, Inc. 4.1% Ascent Capital Group, Inc. - Class A 4.0% Alliance Data Systems Corp. 3.6% Innospec, Inc. 3.6% NCR Corp. 3.5% Canadian Pacific Railway Ltd. 3.5% WABCO Holdings, Inc. 3.4% LyondellBasell Industries NV - Class A 3.4% Pier 1 Imports, Inc. 3.3% 6 KIRR, MARBACH PARTNERS VALUE FUND Schedule of Investments March 31, 2013 (Unaudited) Number of Shares Value COMMON STOCKS - 98.5% Basic Materials - 9.8% Innospec, Inc. $ LyondellBasell Industries NV - Class A NewMarket Corp. Communications - 13.1% Amdocs Ltd. Arris Group, Inc.* Liberty Media Corp.* NeuStar, Inc. - Class A* Starz - Liberty Capital* Time Warner Cable, Inc. - Class A Tribune Co. * Consumer Cyclical - 11.5% AutoZone, Inc.* Coach, Inc. Dollar Tree, Inc.* Dominion Diamond Corp.* Pier 1 Imports, Inc. Consumer Non Cyclical - 10.4% ADT Corp. Alliance Data Systems Corp.* Ascent Capital Group, Inc. - Class A* Covidien PLC Energy - 8.0% Ensco PLC - Class A EPL Oil & Gas, Inc.* Rosetta Resources, Inc.* Financial - 9.0% American International Group, Inc.* Markel Corp.* Portfolio Recovery Associates, Inc.* Industrial - 19.4% Canadian Pacific Railway Ltd. EMCOR Group, Inc. EnerSys* KBR, Inc. MasTec, Inc.* Titan International, Inc. Tyco International Ltd. WABCO Holdings, Inc.* Technology - 17.3% Cognizant Technology Solutions Corp. - Class A* eBay, Inc.* Microsoft Corp. NCR Corp.* Open Text Corp.* Oracle Corp. Tessera Technologies, Inc. Yahoo! Inc.* TOTAL COMMON STOCKS (Cost $32,883,923) SHORT TERM INVESTMENT - 1.5% Fidelity Institutional Money Market Portfolio, 0.10% ** TOTAL SHORT TERM INVESTMENT(Cost $894,844) Total Investments (Cost $33,778,767) - 100.0% Other Assets and Liabilities, Net - 0.0% ) TOTAL NET ASSETS - 100.0% $ * - Non-income producing security. ** - Rate in effect as of March 31, 2013. See Notes to the Financial Statements 7 KIRR, MARBACH PARTNERS VALUE FUND Statement of Assets and Liabilities March 31, 2013 (Unaudited) ASSETS: Investments, at current value (cost $33,778,767) $ Receivable for Fund shares sold Dividends receivable Prepaid expenses Interest receivable 70 Total Assets LIABILITIES: Payable to Adviser Accrued expenses Payable for capital shares redeemed Accrued distribution fees Total liabilities NET ASSETS $ NET ASSETS CONSIST OF: Capital Stock $ Undistributed net investment loss ) Undistributed net realized loss on investments ) Net unrealized appreciation on investments Total Net Assets $ Shares outstanding (500,000,000 shares of $0.01 par value authorized) Net asset value and offering price per share $ Statement of Operations Six Months Ended March 31, 2013 (Unaudited) INVESTMENT INCOME: Dividend income (net of withholding of $18,364) $ Interest income Total Investment Income EXPENSES: Investment Adviser fees Distribution fees Legal fees Administration fees Transfer agent fees Federal & state registration fees Fund accounting fees Audit Fees Custody fees Directors fees Postage & printing fees Other Total expenses before reimbursement Less: Reimbursement from Investment Adviser ) Net Expenses NET INVESTMENT INCOME REALIZED AND UNREALIZED GAIN ON INVESTMENTS: Net realized gain on investments Net change in unrealized appreciation on investments Net realized and unrealized gain on investments NET INCREASE IN NET ASSETS RESULTING FROM OPERATIONS $ See Notes to the Financial Statements 8 KIRR, MARBACH PARTNERS VALUE FUND Statement of Changes in Net Assets Six Months Ended March 31, 2013 Year Ended (UNAUDITED) September 30, 2012 OPERATIONS: Net investment income (loss) $ $ ) Net realized gain (loss) on investments ) Net change in unrealized appreciation on investments Net increase in net assets resulting from operations CAPITAL SHARE TRANSACTIONS: Proceeds from shares sold Proceeds from reinvestment of distributions — — Payments for shares redeemed ) ) Redemption fees Net increase (decrease) in net assets resulting from capital share transactions ) DISTRIBUTIONS TO SHAREHOLDERS: From net investment income — — From net realized gains — — Total distributions to shareholders — — TOTAL INCREASE (DECREASE) IN NET ASSETS ) NET ASSETS: Beginning of period End of period (including undistributed net investment loss of($150,065) and ($207,010), respectively) $ $ CHANGES IN SHARES OUTSTANDING: Shares sold Shares issued to holders in reinvestment of dividends — — Shares redeemed ) ) Net increase (decrease) ) See Notes to the Financial Statements 9 KIRR, MARBACH PARTNERS VALUE FUND Financial Highlights For a Fund share outstanding throughout the period. March 31, 2013 Year Ended September 30, (UNAUDITED)(1) PER SHARE DATA: Net asset value, beginning of period $ Investment operations: Net investment income (loss) Net realized and unrealized gain (loss) on investments ) ) Total from investment operations ) ) Less distributions: Dividends from net investment income — — — ) — — Dividends from net capital gains — ) Total distributions — — — ) — ) Paid in capital from redemption fees — Net asset value, end of period $ TOTAL RETURN % )% )% SUPPLEMENTAL DATA AND RATIOS: Net assets, end of period (in millions) $ Ratio of expenses to average net assets: Before expense reimbursement % After expense reimbursement % Ratio of net investment income (loss) to average net assets: Before expense reimbursement % )% )% )% % )% After expense reimbursement % )% )% )% % )% Portfolio turnover rate 15
